United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 06-2687
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  *      Appeal from the United States
                                          *      District Court for the
Christopher Plooster,                     *      Northern District of Iowa.
                                          *
             Appellant.                   *      [UNPUBLISHED]
                                          *
                                          *

                                ________________

                             Submitted: April 9, 2007
                                 Filed: April 13, 2007
                               ________________

Before MELLOY, BOWMAN and GRUENDER, Circuit Judges.
                      ________________
PER CURIAM.

      Christopher Plooster appeals the district court’s1 denial of his motion to
withdraw his guilty plea. Pursuant to a plea agreement, Plooster pled guilty to
conspiracy to distribute 500 grams or more of methamphetamine within 1,000 feet of
a school, in violation of 21 U.S.C. §§ 841(a)(1), 846, 860, possession with intent to


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
distribute 50 grams or more of methamphetamine within 1,000 feet of a school, in
violation of 21 U.S.C. §§ 841(a)(1), 860, and possession of a firearm in furtherance
of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). The plea
agreement specifically acknowledged that Plooster was subject to enhanced penalties
under 21 U.S.C. § 851.

       Nearly nine months after entering his guilty plea but before he was sentenced,
Plooster filed a motion to withdraw his guilty plea under Federal Rule of Criminal
Procedure 11(d), based on the following reasons: (1) his attorney ineffectively
represented him in a number of respects; (2) the attorney-client relationship between
Plooster and his attorney had broken down prior to his guilty plea; and (3) he was not
aware that a notice of an enhanced sentence, pursuant to 21 U.S.C. § 851, had been
filed against him until after he had pled guilty. The district court held a hearing and
denied the motion in a 21-page order. Plooster argues that the district court abused
its discretion in denying his motion to withdraw his guilty plea.

       We review the denial of a motion to withdraw a guilty plea for an abuse of
discretion. United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006).
Pursuant to Rule 11(d), a guilty plea may be withdrawn before sentencing if the
defendant can show a “fair and just reason” for doing so. Fed. R. Crim. P.
11(d)(2)(B); United States v. Mugan, 441 F.3d 622, 630-31 (8th Cir. 2006), cert.
denied, --- U.S. ---, 127 S. Ct. 191 (2006). “While the standard is liberal, the
defendant has no automatic right to withdraw a plea.” Ramirez-Hernandez, 449 F.3d
at 826. Having carefully reviewed the record, the applicable legal authorities and the
thorough and well-reasoned order of the district court, we agree with the district court
that Plooster did not establish a “fair and just reason” for withdrawing his guilty plea.
Accordingly, we find no abuse of discretion in the district court’s decision and affirm
its judgment. See 8th Cir. R. 47B.

                        ______________________________

                                          -2-